Case 6:20-cv-00658-MJJ-PJH Document 21 Filed 05/27/21 Page 1 of 1 PageID #: 828




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

 SUSAN A. SAM                             CIVIL ACTION NO. 6:20-CV-00658

 VERSUS                                   JUDGE JUNEAU

 COMMISSIONER OF THE SOCIAL MAGISTRATE JUDGE HANNA
 SECURITY ADMINISTRATION


                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation, Rec. Doc. 18. After an independent review

 of the record, including the Plaintiff’s objection, this Court concludes that the

 Magistrate Judge’s report and recommendation is correct and adopts the findings

 and conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, the decision of the Commissioner is

  AFFIRMED, and this matter is DISMISSED WITH PREJUDICE.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 27th day of

  May, 2021.




                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
